 



Exhibit 10.28
EMPLOYMENT AGREEMENT
     This Agreement (the “Agreement”) is made and entered into on this 3rd day
of December, 2007 (the “Effective Date”), between QUEST RESOURCE CORPORATION
(the “Company), and Jack T. Collins (“Employee”).
     1. Agreement to Employ; Duties.
          a. Agreement to Employ. The Company hereby employs Employee and
Employee hereby accepts employment upon the terms and conditions hereinafter set
forth. Employee will serve as Executive VP of Investor Relations.
          b. Duties. Employee agrees that so long as he is employed pursuant to
this Agreement, he will: (i) to the satisfaction of the Company, devote his best
efforts and his entire business time to further properly the interests of the
Company; (ii) at all times be subject to the direction and control of the Chief
Executive Officer of the Company with respect to his activities on behalf of the
Company; (iii) comply with all rules, orders and regulations of the Company and
all statutes, regulations, interpretive rulings and other enactments to which
the Company is subject; (iv) truthfully and accurately maintain and preserve
such records and make all reports as the Company may require; and (v) fully
account for all monies which he may from time to time have custody over and
deliver the same to the Company whenever and however directed to do so.
     2. Compensation.
          a. Base Salary. For all services to be rendered by Employee, the
Company shall pay Employee a salary at the rate of One Hundred Twenty Five
Thousand and No/100 Dollars ($125,000.00) per year, in installments of equal
frequency to the Company’s standard payroll practices. Salary payments shall be
subject to withholding and other applicable taxes (e.g., federal and state
withholding, FICA, earnings tax, etc).
          b. Incentive Bonus Compensation/Stock Options. Employee shall be
entitled to participate in an incentive bonus plan or program with a maximum
potential amount of up to 100% of Base Salary, as such plan or program is
established annually by the Board of Directors (or the Company’s Compensation
Committee). Employee’s actual bonus level will be contingent upon the Company
achieving predetermined financial results and the Board’s (and/or Compensation
Committee’s) approval, including approval of any components based on Company or
individual performance. Employee acknowledges that actual payouts under the plan
may be more or less than Employee’s target level based on the performance of the
Company against plan criteria and Employee’s performance against any individual
objectives.

1



--------------------------------------------------------------------------------



 



          c. Restricted Stock Grant. Employee shall be granted 60,000 restricted
shares of the Company pursuant to the terms of the 2005 Omnibus Stock Award Plan
(including the terms of any Award Agreement executed in connection with such
Plan). The restricted shares will vest in accordance with the following
schedule, if employee is employed on such date:

                 
December 3, 2008
  20,000 Restricted Shares    
December 3, 2009
  20,000 Restricted Shares    
December 3, 2010
  20,000 Restricted Shares

          d. Moving Expenses. Employee shall be entitled to $50,000 in moving
and/or relocation expenses to be paid upon the Company’s approval (which shall
not be unreasonably withheld) upon Employee furnishing receipts or other
supporting documentation of such expenses incurred by the employee.
     3. Term. Unless earlier terminated by either party as provided in Section 5
or 6 hereof, this Agreement shall commence on December 3, 2007, and shall
continue for a period of three (3) year[s] thereafter until December 3, 2010
(the “Initial Term”). Upon the expiration of the Initial Term, this Agreement
shall automatically continue in effect for successive one (1) year terms (a
“Renewal Term”) unless terminated by either party by providing written Notice of
Termination (as provided in Section 7) not less than one hundred twenty
(120) days prior to the end of the Initial Term or any Renewal Term.
     4. Employee Benefits. Employee shall be entitled, during his employment
hereunder, to receive and participate in employee benefits available to
executives of the Company as the Board of Directors (or the Compensation
Committee) of the Company determines, in its sole discretion, from time to time.
         Employee acknowledges that the benefits described above are subject to
change in the discretion of the Board of Directors (or the Compensation
Committee) of the Company, and that Employee is only entitled to participate in
these benefits to the extent they are made available by the Company to
executives from time to time.
     5. Termination of Employment by the Employee.
          a. Voluntary Resignation. Employee shall have the right to terminate
his employment at any time by providing no less than thirty (30) days prior
written Notice of Termination to the Company as specified in section 7 herein.
Employee hereby agrees to assist in the training of his replacement, if
requested.
          b. With Good Reason. The Employee may terminate this Agreement with
“Good Reason” as provided in this Section 5(b). Good Reason means (i) the
Company’s failure to pay the Employee’s salary or annual bonus in accordance
with the terms of this Agreement (unless the payment is not material and is
being contested by the Company in good faith); (ii) the requirement of the
Company that the Employee be based anywhere other than [Oklahoma City, Oklahoma]
(with the understanding that substantial travel may be required for Employee’s
position); or (iii) a substantial reduction in the Employee’s duties or
responsibilities; provided, however, that

2



--------------------------------------------------------------------------------



 



the Employee will give the Company thirty days prior written Notice of
Termination, as specified in section 7 herein, of the basis for claiming Good
Reason exists, and the Company shall have failed to cure such breach or
nonperformance during the thirty day notice period. In such event, the Company
shall pay Employee severance pay (“Severance Pay”) equal to Employee’s remaining
Base Salary for the Initial Term or for any Renewal Term, as applicable. The
Severance Pay shall be paid to Employee in equal installments on the Company’s
regular payroll dates, with such installments to commence six (6) months after
Employee’s termination of employment (at which time Employee will receive a lump
sum amount equal to the monthly payments that would have been paid during such
six month period); provided, however, that if the payment of the Severance Pay
meets an exemption under Internal Revenue Code § 409A (“§ 409A”) concerning the
timing of payment of severance compensation, then the payment of the Severance
Pay will commence upon Employee’s termination of employment. In addition,
Company shall pay Employee (i) his pro rata portion of any annual bonus or other
compensation to which he would have been entitled for the year during which the
termination occurred, such payment to be made at such time that bonuses are paid
to all employees, or if later, six (6) months after Employee’s termination of
employment (unless an exception to § 409A applies); and (ii) Employee’s COBRA
health insurance premium payments (for the same coverage that Employee had in
place prior to his termination) for the duration of the COBRA continuation
period, or if earlier, until the Employee becomes eligible for health insurance
because of employment with a different employer. Employee shall only be paid
Severance Pay, pro rata bonuses and COBRA health insurance premiums under this
Section if he signs an agreement containing a release of claims against the
Company, in a form substantially similar to that included in Exhibit A, attached
hereto and incorporated herein. Employee will cease to be an employee of the
Company as of the date specified in the Notice of Termination, and he will not
receive or accrue any benefits of employment after such date, except as provided
herein. Severance Pay, pro rata bonuses and COBRA health insurance premium
payments shall not be paid to the Employee if Employee owns, manages, operates,
joins, contracts with, or is employed by or connected in any manner with
(whether as principal, partner, shareholder, member, director, officer,
employee, agent or otherwise), any business which is competitive to the business
engaged in by the Company. For purposes of this Agreement, a business shall be
deemed to be competitive to the business engaged in by the Company if such
business is engaged in the same or similar business activities conducted by the
Company in the same geographical area in which the Company conducts its business
operations (or is actively pursuing business operations) at the time of
Employee’s termination of employment.
          c. Employee’s Disability. The Employee may terminate his employment
hereunder if his health should become impaired to an extent that makes the
continued performance of his duties hereunder hazardous to his physical or
mental health or his life; provided, that the Employee shall have furnished the
Company with a written statement from a qualified doctor to such effect. In the
event this Agreement is terminated as a result of the Employee’s disability,
(i) the Employee shall receive from the Company, in a lump-sum payment due
within thirty (30) days of the effective date of termination, the sum equal to
One Hundred Eighty Thousand Dollars 00/100 ($180,000.00), and (ii) all
compensation and benefits that accrued and vested as of the date of Termination.
In order to, and to the extent necessary to, comply with Section 409A, all cash
amounts due under this Section 5(c) shall be payable to Employee in a lump-sum
cash payment on the six-month anniversary of the date of Employee’s termination
of employment.

3



--------------------------------------------------------------------------------



 



     6. Termination of Employment by the Company.
          a. Without Cause. The Company may terminate Employee’s employment
under this Agreement at any time without cause by giving Employee a Notice of
Termination as provided under Section 7 hereof. In such event, the Company shall
pay Employee severance pay (“Severance Pay”) equal to Employee’s remaining Base
Salary for the Initial Term or for any Renewal Term, as applicable, in
accordance with the following payment schedule: (i) if Employee’s employment is
terminated within two (2) years following a “change in control” (as defined
below), the Severance Pay will be paid in one lump sum six (6) months following
Employee’s termination of employment; (ii) in all other cases, Severance Pay
shall be paid to Employee in equal installments on the Company’s regular payroll
dates, with such installments to commence six (6) months after Employee’s
termination of employment (at which time Employee will receive a lump sum amount
equal to the monthly payments that would have been paid during such six month
period); provided, however, that if the payment of the Severance Pay meets an
exemption under Internal Revenue Code Section 409A concerning the timing of
payment of severance compensation, then the payment of the Severance Pay will
commence (or be paid, in the case of a change in control) upon Employee’s
termination of employment. In addition, Company shall pay Employee (i) his pro
rata portion of any annual bonus or other compensation to which he would have
been entitled for the year during which the termination occurred, such payment
to be made at such time that bonuses are paid to all employees, or if later, six
(6) months after Employee’s termination of employment (unless an exception to §
409A applies); and (ii) Employee’s COBRA health insurance premium payments (for
the same coverage that Employee had in place prior to his termination) for the
duration of the COBRA continuation period, or if earlier, until the Employee
becomes eligible for health insurance because of employment with a different
employer. Employee shall only be paid Severance Pay, pro rata bonuses and COBRA
health insurance premium payments under this Section if he signs an agreement
containing a release of claims against the Company, in a form substantially
similar to that included in Exhibit A, attached hereto and incorporated herein.
Employee will cease to be an employee of the Company as of the date specified in
the Notice of Termination, and he will not receive or accrue any benefits of
employment after such date, except as provided herein. Severance Pay, pro rata
bonuses and COBRA health insurance premium payments shall not be paid to the
Employee if Employee owns, manages, operates, joins, contracts with, or is
employed by or connected in any manner with (whether as principal, partner,
shareholder, member, director, officer, employee, agent or otherwise), any
business which is competitive to the business engaged in by the Company. For
purposes of this Agreement, a business shall be deemed to be competitive to the
business engaged in by the Company if such business is engaged in the same or
similar business activities conducted by the Company in the same geographical
area in which the Company conducts its business operations (or is actively
pursuing business operations) at the time of Employee’s termination of
employment.
     For purposes of this section, a “Change in Control” shall be consistent
with regulations issued under Internal Revenue Code section 409A (the “409A
regulations”) and shall mean the occurrence of a “Change in the Ownership of the
Company,” a “Change in Effective Control of the Company”, or a “Change in the
Ownership of a Substantial Portion of the Company’s Assets.” A “Change in the
Ownership of the Company” means the acquisition by any one person, or more than
one person acting as a group, of the outstanding and issued common stock
(“Shares”) of the Company that, together with Shares held by such person or
group, constitutes

4



--------------------------------------------------------------------------------



 



more than 50 percent of the total voting power of the Shares of the Company
(however, if any one person, or more than one person acting as a group, is
considered to own more than 50 percent of the total voting power of the Shares
of the Company, the acquisition of additional Shares by the same person or group
shall not constitute a Change in the Ownership of the Company). A “Change in
Effective Control of the Company” shall occur if either (i) any one person, or
more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of Shares of the Company possessing 35 percent or more of
the total voting power of the Shares of the Company (however, if a person, or
more than one person acting as a group owns 35% of the total fair market value
or total voting power of the Shares of the Company, the acquisition of
additional Shares by such person or group shall not constitute a Change in
Effective Control of the Company; or (ii) a majority of members of the Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of directors prior to the date of the appointment or election. A
“Change in the Ownership of a Substantial Portion of the Company’s Assets”
occurs when any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value (“gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets) equal
to or more than 40 percent of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
purposes of this section, the term “acting as a group” shall have the same
meaning as defined in the 409A regulations.
          b. With Cause The Company may terminate Employee’s employment under
this Agreement at any time for cause effective immediately upon Notice of
Termination. In the event the Company terminates this Agreement for cause on the
part of Employee, Employee shall receive Base Salary for the period to the date
of his termination. Employee shall not be entitled to receive Severance Pay from
the Company if his employment is terminated for cause. For purposes of this
Agreement, “cause” shall be defined to include, but not be limited to, the
following: (i) any act or omission by Employee that constitutes gross negligence
or willful misconduct; (ii) theft, dishonest acts or breach of fiduciary duty
that materially enrich the Employee or materially damage the Company or
conviction of a felony, (iii) any conflict of interest, except those consented
to in writing by the Company; (iv) any material failure by Employee to observe
Company work rules, policies or procedures; (v) failure or refusal by Employee
to perform his duties and responsibilities required hereunder, or to carry out
reasonable instruction, to the satisfaction of the Company; (vi) any conduct
that is materially detrimental to the operations, financial condition or
reputation of the Company; or (vii) any material breach of this Agreement by
Employee; provided, however, the occurrence of those events set forth in clauses
(i), (iv), (v) or (vii), shall be deemed “Good Cause” to the extent and only to
the extent that such breach or nonperformance remains uncorrected for thirty
(30) days following Company’s reasonably detailed written notice to Employee of
such breach or nonperformance; provided further, however, that a repeated breach
after notice and cure of any provision of clauses (i), (iv), (v) or
(vii) involving the same or substantially similar actions or conduct, shall be
grounds for termination for “Good Cause” without any additional notice from the
Company.

5



--------------------------------------------------------------------------------



 



          c. Employee’s Disability. If, as a result of incapacity due to
physical or mental illness or injury, the Employee shall fail to render services
of the character contemplated by this Agreement for three (3) consecutive months
or for an aggregate period of one hundred and eighty (180) calendar days during
any twelve (12) month period, then thirty (30) days after receiving written
notice (which notice may occur before or after the end of such three (3) or
twelve (12) month period, but which shall not be effective earlier than the last
day of such three (3) or twelve (12) month period), the Company may terminate
the Employee’s employment hereunder provided the Employee is unable to resume
his full-time duties as contemplated by this Agreement at the conclusion of such
notice period. In the event this Agreement is terminated by the Company as a
result of the Employee’s disability, (i) the Employee shall receive from the
Company, in a lump-sum payment due within thirty (30) days of the effective date
of termination, the sum equal to One Hundred Eighty Thousand Dollars 00/100
($180,000.00), and (ii) all compensation and benefits that accrued and vested as
of the date of termination. In order to, and to the extent necessary to, comply
with Section 409A, all cash amounts due under this Section 6(c) shall be payable
to Employee in a lump-sum cash payment on the six-month anniversary of the date
of Employee’s termination of employment.
     7. Notice of Termination. Any termination of Employee’s employment by the
Company pursuant to Section 6 or by Employee pursuant to Section 5 shall be
communicated by written Notice of Termination to the other party hereto. Said
Notice shall be deemed to have been duly given when delivered personally or by
overnight delivery, sent via facsimile, or mailed by United States certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company:
Quest Resource Corporation
9520 North May Avenue
Oklahoma City, Oklahoma 73120
Attention: Jerry Cash (or then current Chief Executive Officer)
      Facsimile: (405) 488-1156
If to Employee:
Jack T. Collins
8352 Briar Trace Way
Castle Rock, Colorado 80108
      Facsimile:           
or at such other address as either party may designate in writing to the other.
     8. Company Property. Upon termination of this Agreement for any reason
whatsoever, Employee shall immediately deliver to the Company any and all
Company property, including, without limitation, all Confidential Information,
as such Confidential Information is defined in Section 15. From and after
termination of this Agreement, Employee shall not represent that he has any
further authority to act as a representative of the Company, in any capacity.

6



--------------------------------------------------------------------------------



 



     9. Intellectual Property. Any interest in patents, patent applications,
inventions, copyrights, developments and processes (“Inventions”) which Employee
now or hereafter during the period Employee is employed by the Company may own
or develop relating to the fields in which the Company may then be engaged shall
belong to the Company; and forthwith upon request of the Company, Employee shall
execute all assignments and other documents and take all such other action as
the Company may reasonably request in order to vest in the Company all his
right, title and interest in and to the Inventions free and clear of all liens,
charges and encumbrances.
     10. No Conflicts. Employee represents and warrants to the Company that
neither the execution nor delivery of this Agreement, nor the performance of
Employee’s obligations hereunder, will conflict with, or result in a breach of,
any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which Employee is a
party or under which the Employee is bound, including, without limitation, the
breach by Employee of a fiduciary duty to any former employers.
     11. Personnel Policies. The general personnel policies of the Company (as
said policies may exist from time to time) will apply to Employee with the same
force and effect as to any other employee of the Company, except to the extent
such general personnel policies are inconsistent with the terms and provisions
of this Agreement, in which event the terms and provisions of this Agreement
shall control.
     12. Compensation Review. The Company will conduct periodic reviews of
Employee and his performance no less frequently than annually. While the Company
currently anticipates that during such reviews, it may consider possible
increases to Base Salary, both Employee and the Company hereby agree that the
Company shall have no obligation to alter or adjust any compensation or benefits
due to Employee pursuant to the terms of this Agreement.
     13. Expense Reimbursement. Employee shall be reimbursed by the Company for
the reasonable and necessary business expenses incurred by Employee in the
discharge of his duties, subject to the Company’s standard policies and
procedures related to expense reimbursement and approval thereof.
     14. Conflict of Interest. Employee shall devote his full time and attention
to the business of the Company and the diligent discharge of the duties assigned
to Employee throughout the term of this Agreement. Unless consented to by the
Company, Employee will not, directly or indirectly, have any business interests
or investments (whether as principal, partner, shareholder, director, officer,
employee, agent or otherwise) that: (i) are other than passive investments which
do not require Employee’s direct personal time, attention, or services; or
(ii) create any conflict of interest with the Company or with Employee’s
employment by the Company. For purposes of the foregoing, a conflict of interest
shall include, but not be limited to, any direct or indirect interest in any
business or enterprise that is competitive with the Company or any corporation
or business enterprise directly or indirectly controlling, controlled by or
under common control with the Company.
     Notwithstanding the foregoing, during the period Employee is employed by
the Company, Employee may own up to 1% of the outstanding equity securities of
stock in any corporation which

7



--------------------------------------------------------------------------------



 



is listed upon a national stock exchange or traded in the over-the-counter
market.
     15. Confidentiality; Restrictive Covenants. Employee acknowledges that his
employment with the Company will afford Employee an opportunity to identify the
Company’s business strategies and know-how, enable him to establish favorable
relations with the Company’s customers, business prospects and suppliers and
provide him with access to other confidential, trade secret or proprietary
information of the Company (collectively, the “Confidential Information”)
including, without limitation, business and marketing plans, customer files and
lists, business prospects, sales techniques, billing files, software, source
code, financial information, reports, summaries, spreadsheets, evaluations,
drawings, specifications, seismic data, reserve reports, prospect analyses,
geological and geophysical data, maps, models, interpretations, and other
confidential or proprietary information of the Company whether in written,
graphic, electronic or any other format. Employee further acknowledges that the
Company will expend considerable amounts of time, money and other assets in the
development of this Confidential Information which is essential to its business,
and Employee acknowledges that his employment by the Company is conditioned on
his promise not to use any Confidential Information or to divulge any
Confidential Information to any person or entity not employed by the Company
without the Company’s prior written approval. Employee, therefore, agrees not to
use, disclose or in any manner reveal to any person, firm, company, corporation
or other entity any of the Confidential Information conveyed to him or in
connection with his employment by the Company prior or subsequent to this
Agreement other than for Employee to carry out his duties under this Agreement.
Anything herein to the contrary notwithstanding, this Agreement shall be
inoperative as to such portions of the Confidential Information which (i) are or
become generally available to the public other than as a result of a disclosure
by Employee; (ii) become available to Employee on a nonconfidential basis from a
source, other than the Company or its representatives, which has represented to
Employee (and which Employee has no reason to disbelieve after due inquiry) that
such source is entitled to disclose it, or (iii) were known to Employee on a
nonconfidential basis prior to disclosure to Employee by the Company or its
representatives.
     Employee further agrees that while he remains in the employ of the Company
and for a period of twelve (12) months following termination of such employment
by Employee or by the Company for cause, Employee will not directly or
indirectly (whether through any person, firm, company, corporation or other
entity, other than the Company), do any of the following anywhere within the
geographical area in which the Company does business:
     a. For his own account, for any person, firm, company, corporation or other
entity, other than the Company, or for any other reason, solicit business or
cause agents of any person, firm, company, corporation or other entity to
solicit business of a type similar to that solicited by the Company from or for
any person, firm, company, corporation or other entity who was, at the effective
date of the termination of his employment with the Company, or within a one
(1) year period prior to such termination, a customer of the Company, as
disclosed by the Company’s books and records, or solicit business from any
prospective customer of the Company with whom the Company has had contact within
the one (1) year period prior to such termination as disclosed by the Company’s
books and records;

8



--------------------------------------------------------------------------------



 



     b. In any way, directly or indirectly, whether personally or through
agents, other persons or otherwise, divert or take away or attempt to divert or
take away any of such customers or prospective customers or any of the Company’s
suppliers or business prospects, or otherwise interfere with or attempt to
interfere with the Company’s relations with any of such customers, prospective
customers, business prospects or suppliers; or
     c. In any other way, whether personally or through agents, other persons or
otherwise, induce or attempt to induce any director, employee or agent of the
Company to terminate his employment with the Company.
     16. Severability of Restrictive Covenants. It is understood and agreed that
the restrictions imposed by the provisions of the foregoing Section 15 and each
subsection thereof are separate and severable, and it is the intent of the
parties hereto that in the event the restrictions imposed by said Section or any
subsection should be determined by any court of competent jurisdiction to be
void for any reason whatsoever, the remaining provisions of this Agreement and
the restrictions imposed by the remainder of said Section or subsection shall
remain valid and binding upon the parties. It is also agreed and understood that
in the event any restriction contained in Section 15 should be considered by any
court of competent jurisdiction to be unenforceable because unreasonable either
in length of time or area to which said restriction applies, it is the intent of
both parties hereto that said court reduce and reform the provisions thereof so
as to apply to limits considered enforceable by said court.
     17. Equitable Remedies. Recognizing that irreparable damage will result to
the Company in the event of breach of any of the foregoing covenants and
assurances of Section 15 by Employee, the Company shall be entitled to an
injunction to be issued by any court of competent jurisdiction enjoining and
restraining Employee and each and every person, firm, company, corporation or
other entity acting in concert or participating with Employee from the
continuation of such breach, and in addition thereto, Employee shall pay to the
Company all ascertainable damages, including costs and reasonable attorneys’
fees and expenses, sustained by the Company by reason of the breach of said
covenants and assurances.
     18. Survival of Representations. The covenants, agreements, representations
and warranties contained in or made by Employee pursuant to this Agreement shall
survive Employee’s termination of employment, irrespective of any investigation
made by or on behalf of any party.
     19. Waiver. Failure of either party to demand strict compliance with any of
the terms, covenants or conditions hereof shall not be deemed a waiver of such
term, covenant or condition, nor shall any waiver or relinquishment by either
party of any right or power hereunder at any one time or more times be deemed a
waiver or relinquishment of such right or power at any other time or times.
     20. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     21. Governing Law; Binding Effect. This Agreement shall be governed by and

9



--------------------------------------------------------------------------------



 



construed in accordance with the laws of the State of Oklahoma and shall be
binding upon the parties hereto, their heirs, executors, administrators,
successors and assigns.
     22. Entire and Final Agreement. This Agreement shall supersede any and all
agreements of employment, oral or written (including correspondence, memoranda,
term sheets, etc.), heretofore existing and contains the entire agreement of the
parties with respect to the subject matter hereof. This Agreement may not be
modified orally, but only by an agreement in writing, signed by the party
against whom the enforcement of any waiver, change, modification, extension or
discharge is sought.
     23. Assignment. Neither this Agreement nor any of the rights, obligations
or interests arising hereunder may be assigned by Employee without the prior
written consent of the Company. Neither this Agreement nor any of the rights,
obligations or interests arising hereunder may be assigned by the Company,
without the prior written consent of the Employee, to a person other than:
(1) an affiliate of the Company; or (2) any party with which the Company merges
or consolidates, or to whomever the Company may sell all or substantially of its
assets; provided, however, that any such affiliate or successor shall expressly
assume all of the Company’s obligations and liabilities to Employee under this
Agreement.
     24. Section Headings. The section headings contained in this Agreement are
inserted for purposes of convenience only and shall not affect the meaning or
interpretation of this Agreement.
     25. Signature Blocks.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf and Employee has hereunto set his hand the day and year
first above written.

                  “Employee”       “Company”    
 
                        QUEST RESOURCE CORPORATION    
 
               
/s/ Jack T. Collins
               
 
               
Jack T. Collins
      By:   /s/ Jerry D. Cash    
 
               
 
          Jerry D. Cash             Title: Chief Executive Officer    

10



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AGREEMENT
     THIS RELEASE AGREEMENT (“Release”) is entered into effective the date
signed below, by and between JACK T. COLLINS (“Employee”) and QUEST RESOURCE
CORPORATION (“Company”).
     WHEREAS, the Company has determined that Employee’s employment with the
Company should end effective ___(“Termination Date”); and
     WHEREAS, the Company and Employee desire to fully and finally resolve all
issues which might relate to Employee’s employment with the Company.
     NOW THEREFORE, in consideration of the mutual promises set forth below, it
is hereby agreed by and between Employee and Company as follows:
   A. Payment to Employee. The Company agrees to pay Employee the sum of
$___(the “Payment”) as severance pay, less all applicable withholdings for
state, federal and FICA taxes. The Payment shall be paid in one lump sum as soon
as practicable [following the expiration of the seven-day revocation period set
forth in paragraph G below] OR [six (6) months following the Termination Date].
   B. Employee’s Release of Liability. Employee agrees to the following general
release:
(a) Employee hereby releases, acquits and forever discharges the Company, its
subsidiaries, divisions, affiliates, agents, independent contractors,
shareholders, employees, directors, and officers, and all of its predecessors
and successors (collectively referred to in this Release as “Released Parties”)
of and from any and all causes of action, suits, proceedings, claims, demands,
rights, obligations, losses, injury, costs, expenses, compensation and all other
damages and liabilities of any kind or nature whatsoever, whether known or
unknown, suspected or unsuspected, asserted or assertable (collectively
“Claims”) which Employee now owns or holds, or at any time has owned or held,
against the Released Parties arising out of or related to contract (express
and/or implied), tort, payment of wages, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and 1871, the
Age Discrimination in Employment Act, as amended, the Family Medical Leave Act,
the Fair Labor Standards Act, the Employee Retirement Income Security Act of
1974, the Americans With Disabilities Act of 1991, the Equal Pay Act of 1963,
the Rehabilitation Act of 1973, and/or any other federal, state or local
statute, law, ordinance, order or principle of common law, or any Claim in
relation to Employee’s ownership or sale of Company

A -1



--------------------------------------------------------------------------------



 



stock or participation in any compensation or stock plan or any Claim relating
to any other law, common or statutory, resulting from any act or omission
committed or omitted prior to the date this Release is signed, and specifically
including Claims arising out of or in consequence of the employment relationship
between Employee and Company, or the termination thereof.
(b) Employee hereby represents, warrants and agrees that Employee has not
initiated, nor will he initiate, any legal proceedings, charges, complaints or
other actions in any court or administrative agency regarding the Claims
released herein and that none of the Claims has been assigned, encumbered or
otherwise transferred. Employee further waives any right he may have to any
benefit or other relief the Equal Employment Opportunity Commission, or similar
state or local agency, might seek on his behalf, and he agrees to direct such
agency to withdraw or dismiss any such action.
C. Confidentiality of this Release. Employee agrees to keep the terms, amount
and fact of this Release confidential. Employee will not disclose any
information concerning this Release to anyone other than his immediate family,
tax advisor and attorney, each of whom will be informed and bound by this
confidentiality provision. Employee acknowledges that revealing any information
regarding the terms of his separation from employment or discussing the terms of
this Release may cause the Company injury and damage and will constitute a
breach of his obligations under the Release and will cause a forfeiture of his
rights hereunder.
D. Employee Agreement. The parties acknowledge that Employee’s obligations in
Sections 15 through 17 of the Employment Agreement entered into between Company
and Employee dated December 3, 2007 (the “Employment Agreement”) remain in full
force and effect. This Release and Sections 15 through 17 of the Employment
Agreement constitute the entire agreement between Employee and the Company. This
Release may not be modified orally, but only by an agreement in writing, signed
by the party against whom the enforcement of any waiver, change, modification,
extension or discharge is sought.
E. Time to Review. Employee acknowledges that he has been given the opportunity
to consider and review this Release with counsel of his choice for a reasonable
period of time, up to twenty-one (21) days, and that he understands his
respective rights and obligations pursuant to this Release. Employee further
declares he enters into this Release freely, voluntarily and without any
pressure or coercion from any person or entity, including, but not limited to,
the Company or any of its representatives.
F. Time to Revoke. Employee understands that he has the right to revoke this
Release within a period of seven (7) days following his signing this Release and
that this Release shall not become effective or enforceable, nor shall he
receive the Payment, until the seven-day revocation period has ended.
G. Governing Law; Binding Effect. This Release is made and entered into in the
State of Oklahoma and shall be interpreted, enforced and governed by the laws of
the State of Oklahoma, and shall be binding upon the parties hereto, their
heirs, executors,

A -2



--------------------------------------------------------------------------------



 



administrators, successors and assigns.
H. Non-Admission of Liability. Employee understands and agrees that the Company
denies that he has cognizable claims against it. He further understands and
agrees that neither this Release nor any action taken hereunder is to be
construed as an admission by the Company of violation of any local, state,
federal or common law. In fact, the Employee understands that the Company
expressly denies any such violation.
I. Severability. The invalidity or unenforceability of any provision or
provisions of this Release shall not affect the validity or enforceability of
any other provision of this Release, which shall remain in full force and
effect.
     IN WITNESS WHEREOF, the Company has caused this Release to be executed on
its behalf to be effective the date signed below.

              QUEST RESOURCE CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
            Title:
 
       

I HAVE CAREFULLY READ AND FULLY UNDERSTAND THE TERMS OF THIS RELEASE, INCLUDING
THE RELEASE OF CLAIMS HEREIN, AND HAVE HAD SUFFICIENT OPPORTUNITY TO CONSULT
WITH LEGAL COUNSEL PRIOR TO EXECUTING THIS RELEASE TO THE EXTENT I DEEMED SUCH
CONSULTATION NECESSARY AND I VOLUNTARILY ACCEPT AND AGREE TO THE TERMS OF THIS
RELEASE, INCLUDING THE RELEASE OF CLAIMS HEREIN.

       
 
    EMPLOYEE
Dated:
       
 
   
 
         Jack T. Collins

             
 
  Current Address:  
 
   
 
           
 
           
 
           
 
  Current Telephone No.        
 
           

A -3